UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6070



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COREY MICHAEL LEFTWICH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:00-cr-37-1H; 4-04-cv-10-H)


Submitted:   April 27, 2006                    Decided: May 5, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Corey Michael Leftwich, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Corey Michael Leftwich seeks to appeal the district

court’s orders dismissing his 28 U.S.C. § 2255 (2000) motion as

untimely filed and denying his subsequent Fed. R. Civ. P. 59(e)

motion to alter or amend judgment.              The orders are not appealable

unless    a    circuit    justice    or    judge   issues    a    certificate        of

appealability.       28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims      is   debatable     and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Leftwich has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately      presented      in   the

materials      before    the    court     and   argument    would      not    aid   the

decisional process.

                                                                             DISMISSED




                                        - 2 -